In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________

                  No. 02-19-00006-CR
             ___________________________

JESUS ANDRES VASQUEZ A/K/A JESUS VASQUEZ, Appellant

                             V.

                  THE STATE OF TEXAS


      On Appeal from the Criminal District Court No. 4
                   Tarrant County, Texas
                Trial Court No. 1473420D


            Before Gabriel, Kerr, and Pittman, JJ.
             Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

       Appellant has moved to dismiss his appeal. Because we have not yet decided

this case, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                   Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 31, 2019




                                        2